DETAILED ACTION
This office action is in response to the amendment filed on February 8, 2022. Claims 1-3, 5-8 and 10-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6 and 15-20 are Finally 
 Claim 1 discloses that the single propel wheel is, “pivotable about a vertical axis…”, in Lines 10-11. However, it is unclear if the “a vertical axis” in Lines 10-11 is the same axis that the cleaning deck rotates about (see line 3) or if this axis is another vertical axis. In addition, it is also unclear how the single propel wheel (42, see Figures 9 and 10) rotates about any vertical axis, since it is orientated horizontally and parallel with the floor surface (see Figure 9). Is the single propel wheel (42) pivotable about a vertical axis, when cleaning deck (4) pivots/rotates about a vertical axis? In order to expedite prosecution, the examiner has interpreted the limitation of being “pivotable about a vertical axis…” as including a wheel that is part of another element (i.e. cleaning deck) that rotates about a vertical axis, since this is the only support for such a limitation as shown or described in applicants’ disclosure. 
Claim 15 discloses that the single drive wheel is, “rotatable about a vertical axis…”, in Line 8. However, it is unclear how the single drive wheel (42, see Figures 9 and 10) rotates about any vertical axis, since it is orientated horizontally and parallel with the floor surface (see Figure 9). Is the single drive wheel (42) rotatable about a vertical axis, when cleaning deck (4) pivots/rotates about a vertical axis? In order to expedite prosecution, the examiner has interpreted the limitation of being “rotatable about a vertical axis…” as including a wheel that is part of another element (i.e. cleaning deck) that rotates about a vertical axis, since this is the only support for such a limitation as shown or described in applicants’ disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-14 are Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ritscher et al. (9420930) in view of Pacchini et al. (6088873) and Jung et al. (2020/0223056). 

In reference to claim 1, As Best Understood, Ritscher et al. disclose a floor cleaning device (10) comprising: a chassis (12), a steerable cleaning deck (34) rotatable about a vertical axis (axis 38, Figure 2 and Column 2, Lines 25-61 and Column 8, Lines 53-59), a steering mechanism (48/80) in communication with the cleaning deck and having a portion (at 80) accessible to an operator, wherein the cleaning deck is steerable with the steering mechanism (Column 9, Lines 50-57), the cleaning deck comprising a drive assembly (which has been interpreted as only one of wheels 154, see figure below) that is operable to convey the device (as it moves over the surface, Figure 9), the drive assembly comprising a single propel wheel (see figure below) positioned proximal (note; the definition of the term “proximal” according to www.merriam-webster.com is defined as being; “situated close to” and since the single propel wheel is “situated close to” the midline, it meets the definition and thus the limitation of the claim) to a midline of the cleaning deck (see figure below) and is pivotable about a vertical axis (i.e. axis 38, as “very near: close” and since the cleaning device is “very near: close” to the single propel wheel, it meets the definition and thus the limitation of the claim) the single propel wheel (Figures 6 and 9), the cleaning device recess comprising an electric motor (134, which forms the second electric motor) in communication with the cleaning device to control a speed of the cleaning device (Figure 9) and a vacuum assembly (118) comprising a collection container (90) in fluid communication with the cleaning deck (Column 13, Lines 37-47), but lacks, providing a first electric motor in communication with the single propel wheel in order to control a speed of the single propel wheel, and providing a controller for separately controlling the first electric motor to control a speed of the single propel wheel and the second electric motor to control a speed of the cleaning device. However, Pacchini et al. teach that it is old and well known in the art at the time the invention was made to provide a floor cleaning device (1) with a first electric motor (32) in communication with a propel wheel (39) in order to control a speed of the propel wheel (Column 5, Lines 43-46) and providing a second electric motor (84) in communication with a cleaning device (82) to control a speed of the cleaning device (Figures 4 and 15 and Column 7, Lines 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ritscher et al., with the known technique of providing a separate first electric 

[AltContent: textbox (Single propel wheel being “proximal” to the midline)][AltContent: textbox (Midline)][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    809
    675
    media_image1.png
    Greyscale

In reference to claims 2 and 8, Ritscher et al. disclose that the cleaning device comprises a rotatable brush (128). 

In reference to claim 3, Ritscher et al. disclose support wheels (30a and 30b) provided proximal to a rearward portion of the device (Figure 8), the support wheels comprising non-driven wheels for supporting a weight of the device (Figures 2 and 8). 

In reference to claims 5 and 10, Ritscher et al. disclose that the cleaning deck further comprises at least one solution nozzle (106) for dispensing a cleaning fluid (Column 13, Lines 1-4 and Column 14, Lines 10-11).

In reference to claim 6, Jung et al. disclose that the controller is operable to regulate a current supplied to the first electric motor and to control a speed of the single propel wheel (Paragraphs 102-104 and 106-110). 

In reference to claim 7, Ritscher et al. disclose a floor cleaning device (10) comprising: a chassis (12) providing an envelope and comprising a forward portion, a rearward portion, and left and right side portions (Figure 1), a steerable cleaning deck (34) provided proximal to the forward portion of the chassis; the steerable cleaning deck provided in communication with a steering mechanism (48/80) having a portion (at 80) accessible to an operator (Column 9, Lines 50-57), wherein the steerable cleaning deck comprises a drive assembly (which has been interpreted as only one of wheels 154, see the annotated figure previously shown above) comprising: a single propel wheel (formed “situated close to” and since the single propel wheel is “situated close to” the midline, it meets the definition and thus the limitation of the claim) to a horizontal midline of the cleaning deck (see the annotated figure previously shown above), wherein the single propel wheel is operable to convey the apparatus and control a velocity of the apparatus (as it moves over the surface, Figure 1) and wherein the steerable cleaning deck further comprises a floor cleaning device (128) and an electric motor (134, which forms the second electric motor) in communication with the cleaning device to control a speed of the cleaning device (Figure 9), but lacks, providing a first electric motor in communication with the single propel wheel in order to control a speed of the single propel wheel, and providing a controller for separately controlling the first electric motor to control a speed of the single propel wheel and for controlling the second electric motor to control a speed of the cleaning device. However, Pacchini et al. teach that it is old and well known in the art at the time the invention was made to provide a floor cleaning device (1) with a first electric motor (32) in communication with a propel wheel (39) in order to control a speed of the propel wheel (Column 5, Lines 43-46) and providing a second electric motor (84) in communication with a cleaning device (82) to control a speed of the cleaning device (Figures 4 and 15 and Column 7, Lines 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ritscher et al., with the known technique of providing a separate first electric motor that is in communication with the single propel 



In reference to claim 12, Ritscher et al. disclose a vacuum assembly (118) and wherein the vacuum assembly comprises a vacuum shoe (118) proximal to the cleaning device (Column 13, Lines 37-47). 

In reference to claim 13, Ritscher et al. as modified by the prior art disclose the claimed invention, but fail to specifically disclose, that the chassis comprises a width that is no greater than 24 inches. However, the applicant fails to provide any criticality in having the width of the chassis being no greater than 24 inches or that this particular range (less than 24 inches) provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the width of the chassis from any particular range including a range that is not greater than 24 inches depending on the particular size desired of machine desired and or the amount of material desired to be removed from a particular surface being cleaned. 



Claims 15-20 are Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ritscher et al. (9420930) in view of Pacchini et al. (6088873). 

In reference to claim 15, As Best Understood, Ritscher et al. disclose a floor surface cleaning device (10) comprising: a chassis (12), a cleaning deck (34/120) in communication with and rotatable relative to the chassis (about 38, Figure 2 and Column 2, Lines 25-61 and Column 8, Lines 53-59), and wherein the cleaning deck is operable to clean a floor surface (with 128) and provide locomotion to the device (with 154), the cleaning deck comprising a drive assembly (which has been interpreted as only one of wheels 154, see the annotated figure previously shown above) and a cleaning device (128), the drive assembly comprises a single drive wheel (formed from one of wheels 154, also see the annotated figure previously shown above) positioned at (note; the definition of the term “at” according to www.merriam-webster.com is defined as being; “used to indicate presence or occurrence in, on or near” and since the single propel wheel is “near” the midline [see the annotated figure previously shown above], it meets the definition and thus the limitation of the claim) a horizontal midline of the cleaning deck (see the annotated figure previously shown above) and rotatable about a vertical axis (i.e. axis 38, as cleaning deck 34, rotates about axis 38, Column 2, Lines 25-61 and Column 8, Lines 53-59) to steer the floor surface cleaning device, the chassis 

In reference to claim 16, Ritscher et al. disclose that the at least two wheels comprise passive, non-driven wheels (30a and 30b). Pacchini et al. also show at least two wheels comprise passive, non-driven wheels (7, Figures 1 and 7). 

In reference to claim 17, Ritscher et al. disclose that the drive assembly (154) is located within the cleaning deck (34) and as modified by, Pacchini et al., would further include the separate motors including a first motor (32) for the driving wheel (154, see Figure 2 of Ritscher et al. and Figure 4 of Pacchini et al.). 

In reference to claim 18, Ritscher et al. disclose that the cleaning deck (34/120) further comprises at least one nozzle (106) for dispensing cleaning fluid, and a suction port (at 120) for picking up fluid from the cleaning surface (Figure 1). 

In reference to claim 19, Ritscher et al. disclose that the cleaning device comprises a brush (128, Figure 5).

In reference to claim 20, Pacchini et al. show that it is known to drive a drive wheel (i.e. lower left wheel 39 in Figure 24) by a drive shaft (at 31 and/or including the shaft [not 
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
Applicant contends, “Ritscher does not disclose the claimed features. Ritscher discloses a manually guided floor cleaning machine. Ritscher, at Abstract. The floor cleaning machine includes at least one electric motor for driving a brush. /d., at col. 2, Ins. 64-66. The Office Action relies on element 154 as teaching at least one drive wheel. Office Action, pg. 4. The Office Action also notes that in Fig. 8 of Ritscher, though not labelled, the “drive wheels 154” are clearly seen as two wheels on an axle. Id., pg. 13. On the other hand, claims 1, 7, and 15 recite a single propel wheel positioned proximal to a horizontal midline of the cleaning deck. As such, Ritscher does not recite a drive assembly comprising a single propel wheel, a first electric motor in communication with the propel wheel to control a speed of the propel wheel, and the single propel wheel positioned proximal to a horizontal midline of the cleaning deck. Thus, Ritscher fails to disclose all of the claimed limitations of independent claims 1, 7, and 15.” However, the examiner respectfully disagrees with this statement. The examiner notes that the broadly written claims have transitional phrases including “comprising” and the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements (For example, a second drive wheel) or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Thus, while Ritscher et al. includes additional structure (i.e. a second drive wheel) not required by Applicants’ invention, it must be noted that Ritscher et al. still disclose the invention as claimed (i.e. a single drive wheel that is proximal/near the midline of the cleaning deck). The fact that it discloses additional structure not claimed is irrelevant. The examiner recommends changing the traditional phrase from “comprising” to “consisting” and that the drive wheel is directly located on the midline in over to more positively define the invention. The examiner has reviewed the other arguments made with respect to Pacchini and Jung, on pages 7-8 of Remarks/Arguments, but are considered moot, since these references were not applied for teaching of the single drive wheel. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined the single drive wheel in combination with a midline of the cleaning deck and a vertical axis. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723